Ellis, J.
This is an action for the balance due on a contract for the construction, furnishing, and installation of machinery for an ice and cold storage plant, at Puyallup, and for extra materials and work claimed by the plaintiff to have been furnished and performed under agreement with the defendants, and to foreclose a mechanics’ lien on the plant. After a long trial, in which many witnesses were examined *520and testified at tedious length, resulting in a statement of facts consisting of near thirteen hundred typewritten pages, and abstracts of over three hundred pages, the court made exhaustive findings of fact, and upon appropriate conclusions of law, entered judgment in favor of the plaintiff for the sum of $2,167 and costs, and decreed a foreclosure of the plaintiff’s lien. Defendants appeal.
Every question presented is a question of fact. We have read the abstracts with the utmost care, frequently resorting to the statement of facts. We have collected and digested the evidence with reference to each separate assignment of error and as bearing upon each of the court’s findings. It presents a sharp conflict on every question. It is obviously impracticable to discuss this mass of conflicting evidence, deduction, and opinion within reasonable limits. The hearing here is a trial de novo upon the record in which we are not bound by the findings of the lower court and we have laboriously so treated it. We are impressed with the patience with which the trial court has heard this case, and we are satisfied that his findings throughout are sustained by ample evidence. There is no preponderance against any of them. In such a case, we have so frequently and uniformly held that we will not disturb the findings that citation of authority to the point is unnecessary.
The judgment is affirmed.
Morris, C. J., Mount, Chadwick, and Fullerton, JJ., concur.